Citation Nr: 1133994	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-10 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for blindness in the right eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The Veteran had active military service from August 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified at a hearing at the RO in November 2009.  A transcript of the hearing has been associated with the claims file.  (Although the Veteran had also requested a Board hearing, the Veteran withdrew that request in March 2009.)  

The Board notes that the instant matter was previously before the Board in January 2010, at which time the Board remanded the issue of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for further evidentiary development.  After completing some evidentiary development, the Appeals Management Center (AMC) re-adjudicated the matter and denied the Veteran's claim by way of a May 2011 supplemental statement of the case (SSOC).  As discussed in further detail below, the Board finds that another remand is necessary for the agency of original jurisdiction (AOJ) to comply fully with the terms of the January 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).


REMAND

In June 2004, the Veteran filed a claim for VA compensation benefits pursuant to 38 U.S.C.A. § 1151, asserting that he had sustained an additional disability as a result of an eye surgery performed at the Indianapolis, Indiana, VA medical center (VAMC).  Specifically, the Veteran stated that on June 17, 2004, he underwent surgery on his right eye to remove scar tissue and stop bleeding behind the retina.  He indicated that he had been informed that it would be a simple operation.  The Veteran asserted that during the surgery, the operating physician mistakenly cut an artery, which resulted in substantial bleeding and left the Veteran without eyesight in his right eye.  (During his November 2006 hearing, the Veteran acknowledged that prior to the June 2004 surgery, he was considered to be legally blind.  He stated, however, the he could read large print documents and that after the surgery, his vision was further diminished.)  

A review of the medical evidence of record shows that on June 17, 2004, the Veteran underwent a right pars plana vitrectomy with membrane peel.  His pre-operative diagnosis was recorded as proliferative diabetic retinopathy with traction retinal detachment and vitreous hemorrhage.  The operative report notes that a retinal tear of approximately one disk diameter was seen near the nerve along the supratemporal arcade.  A flute needle was used to perform fluid-fluid exchange over the nerve and the area of the break; however, the bleeding overwhelmed the fluid-fluid exchange and a significant amount of blood collected over the posterior pole and in the subretinal space through the open break.  Attempts were made to remove the clotted blood from the subretinal space, but a moderate amount of subretinal hemorrhage remained.  Final inspection of the retina revealed removal of the core vitreous with a small residual skirt of vitreous base.  An operative note indicated that the ultimate plan would be to perform a laser retinopexy of the retinal break should it be necessary once the hemorrhage allowed for sufficient view.  

In January 2009, the AOJ obtained a medical opinion in connection with the Veteran's claim for section 1151 compensation.  The reviewer was requested to state whether the June 17, 2004, surgery caused an additional loss of vision in the Veteran's right eye or whether the change in vision following the surgery was due to the natural progress of the Veteran's diabetic retinopathy.  If the reviewer found that the additional loss of vision was due to the June 17, 2004, right eye surgery, it was then requested that the reviewer indicate (1) whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, and (2) whether the resulting change in vision was due to an event not reasonably foreseeable.  

The VA reviewer noted that he had reviewed the VA treatment records, to specifically include the June 17, 2004, operative note and the associated pre- and post-operative notes.  He then opined that the Veteran's change in vision after the June 2004 surgery was most likely caused by or a result of the pars plana vitrectomy with membrane peel of the right eye.  The reviewer indicated that prior to the surgery the Veteran had a right eye visual acuity of counting fingers at 2 to 3 feet.  The reviewer stated that during the surgery, bleeding occurred while attempting to remove the fibrovascular membrane over the retina.  The reviewer found that after the surgery, the Veteran's right eye vision was classified as no light perception.  The reviewer determined that the correct surgery was performed, stating that the surgery was very complicated and difficult.  He found there to be no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in the Veteran's care.  He then stated that the bleeding that occurred during the surgery was due to the severe proliferative diabetic retinopathy in the eye and that bleeding was a known risk in those types of surgical cases.  

Compensation shall be awarded for a "qualifying additional disability" in the same manner as if such additional disability was service connected if the disability was:

	(a) . . . not the result of the veteran's willful misconduct and--

	(1) . . . was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary . . . and the proximate cause of the disability . . . was--

	(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing the hospital care, medical or surgical treatment, or examination; or

	(B) an event not reasonably foreseeable. . .

38 U.S.C.A. § 1151 (West 2002 & Supp 2011); see Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996) (amending section 1151 to incorporate fault requirement and providing that those amendments were made applicable only to claims filed on or after October 1, 1997).  Thus, to obtain benefits under 38 U.S.C. § 1151(a), a claimant must show: (1) a "qualifying additional disability," (2) directly caused by the treatment furnished by VA, and (3) a proximate cause that is either the result of a fault on the part of VA or an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d)(1) (2010).  To establish that the proximate cause of a qualifying additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, the claimant must show either (1) that VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider; or (2) that VA furnished the care, treatment, or examination without the veteran's informed consent. 38 C.F.R. § 3.361(d)(1).

Generally, all VA patient care shall be carried out only with the full and informed consent of the patient.  See 38 C.F.R. § 17.32 (2010).  Here, the Board, in its January 2010 action, remanded the case specifically for the AOJ to obtain a copy of the informed consent documentation that was prepared in connection with the June 17, 2004, procedure performed at the Indianapolis VAMC.  On January 13, 2010, the AMC sent to the Indianapolis VAMC a request for the consent form signed by the Veteran prior to the June 2004 pars plana vitrectomy of the right eye, and all other medical records related to that surgery.  The AMC indicated that if the consent form had been destroyed or was unavailable, a notice of such should be made in writing.  In February 2010, the Indianapolis VAMC responded by providing copies of the Veteran's surgical report, pre- and post-operative treatment reports, and discharge summary.  Although the June 17, 2004, operative report states that "[p]rior to the procedure all risks, benefits, and alternatives were explained fully to the patient and informed consent was obtained and placed on the chart," the records provided to the AMC in response to its January 13, 2010, letter contain no actual informed consent documentation.  Moreover, in the accompanying cover letter, it is noted that the VAMC was "in the process of retrieving other pertinent records from [its] storage facility."  

Numerous VA treatment records were associated with the claims folder, a review of which reveals three informed consent documents:  an August 2005 document wherein the Veteran consented to a glaucoma cyclocryotherapy and shunt implant and a lens cataract; a December 2006 document wherein the Veteran consented to a transsceral cyclophotocoagulation; and a July 2007 document wherein the Veteran consented to a tooth extraction.  A copy of the informed consent document signed prior to the June 2004 right eye surgery is not among the VA treatment records.  (The AOJ indicated that a client authorization dated June 1, 2004, was of record, but the only such document now in the file refers to authorization and consent for home health care.)

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall, supra.  Here, it is clear that the development actions required by the Board's January 2010 remand were not complied with--the record contains no documentation of the Veteran's informed consent obtained prior to the June 2004 procedure or a written negative response from the Indianapolis VAMC.  Accordingly, the Board finds that the matter must again be remanded for compliance with the January 2010 remand instructions.  See Stegall, supra.  

The Board notes that review of the informed consent documentation that was prepared in connection with the June 2004 procedure is particularly important where, as here, an opinion has been rendered indicating that the Veteran suffered an additional disability (increased vision loss) as a result of the June 2004 pars plana vitrectomy of the right eye.  

As noted above, the January 2009 VA clinician opined that the Veteran's resulting change in vision after the June 2004 surgery was most likely caused by or a result of the pars plana vitrectomy with membrane peel of the right eye.  The examiner subsequently stated, however, that the bleeding that had occurred during surgery was due to the severe proliferative diabetic retinopathy in the eye.  Thus, it is unclear whether the Veteran's additional vision loss was a result of the June 2004 surgery itself, bleeding due to the June 2004 surgical procedure, or bleeding due to the underlying disability (diabetic retinopathy).  Further, although the examiner found there to be no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the pars plana vitrectomy with membrane peel, he provided no rationale for his opinion.  (It should also be pointed out that the reviewer did not have available to him all the records that are now part of the claims file, including may post-operative treatment notes.)

Thus, on remand, the AOJ should request from the reviewer who provided the January 2009 medical opinion that he again review the file and provide an addendum to his January 2009 opinion that addresses the actual and proximate causes of the Veteran's additional vision loss.  He should be asked to provide a rationale for his opinion that there was no carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault on the part of VA in furnishing the pars plana vitrectomy with membrane peel.  If the reviewer who provided the January 2009 medical opinion is unavailable, the AOJ should forward the claims file to another qualified physician and request that the physician provide an opinion as set forth in the action paragraphs below.  

Under 38 U.S.C.A § 5103A, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002).  This duty to assist includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).

As noted in its January 2010 remand, the Veteran has indicated that following the June 17, 2004, surgical procedure, he sought treatment for his right eye from a private physician identified as Dr. Price.  On remand from the Board, the AMC requested that the Veteran complete that necessary authorization for release of such private medical records to the VA.  The Veteran did not respond.  The Veteran is reminded that "the duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Given that the matter is again being remanded for further development, the Veteran should be provided with another opportunity to supply VA with the requested information.  Following receipt of the necessary authorization for release of such private medical records to the VA, the AOJ should attempt to obtain treatment records from Dr. Price. The Veteran must provide the AOJ with enough identifying information to enable the AOJ to obtain those records.

Accordingly, the case is REMANDED to the AOJ for the following action:

1. The AOJ must contact the VAMC in Indianapolis, Indiana, and ensure that all consent forms pertaining specifically to the June 17, 2004, pars plana vitrectomy with membrane peel of the right eye are obtained and associated with the record.  

The Indianapolis VAMC must be asked to respond to the AOJ's request for the informed consent documentation prepared in connection with the Veteran's June 17, 2004, surgery by indicating in writing that:  (1) they have the requested documents and are forwarding them; or, (2) they do not have the requested record for the Veteran and can certify that the records do not exist, were retired to storage, destroyed, or sent to another destination.  If they were retired to storage, they must be recalled.  If they were sent to another destination, the records must be requested from the other location.  If the form(s) cannot be found, but there is an indication in the record who executed the consent form and explained it to the Veteran, an affidavit should be obtained from that individual, explaining the risks that were discussed with the Veteran.

2.  The AOJ should contact the Veteran and request that he provide the full name and address for the private physician (identified as Dr. Price) from whom he reportedly received treatment following the June 17, 2004, right eye surgery.  Following receipt of that information, the AOJ should contact the physician or facility in question, with a request that copies of any and all records of treatment or examination of the Veteran be provided to the AOJ.  The Veteran should be requested to sign the necessary authorization for release of such private medical records to VA.

3.  After the development requested in paragraphs 1 and 2 above is complete, arrange for the physician who provided the January 2009 medical opinion to provide an addendum to that opinion that addresses whether the Veteran's post-surgical additional vision loss was a result of (1) the June 2004 surgery itself, (2) bleeding due to the June 2004 surgical procedure, or (3) bleeding due to the underlying disability.  

The reviewer should then address whether the right eye blindness was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the June 17, 2004, procedure.  In doing so, the reviewer must provide a complete rationale for the conclusions reached, to include, as appropriate, citation to specific evidence of record and/or medical authority.  The reviewer should also address whether the risk of the event causing the Veteran's right eye blindness was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures.

If the physician who provided the January 2009 medical opinion is unavailable, the AOJ should arrange for a physician to review the Veteran's claims file, including his complete medical records and previous VA opinions of record.  The physician should also be provided with and review this remand.  The physician is then requested to provide the following opinions:

A.  Did the Veteran suffer additional disability as the result of the June 17, 2004, pars plana vitrectomy with membrane peel of the right eye?

B.  Was any additional disability proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the pars plana vitrectomy with membrane peel?  

C.  Was any additional disability proximately caused by an event not reasonably foreseeable?  Was the risk of that event the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures?

The physician must provide the complete rationale for the conclusions reached--to include, as appropriate, citation to specific evidence of record and/or medical authority.

If the physician determines that he/she cannot provide an opinion on any of the issues at hand without resorting to speculation, the physician should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the cause of additional disability in this case or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the physician should be undertaken so that a definitive opinion can be obtained.)

4.  The AOJ must ensure that all medical opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the physician for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with an SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


